            Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 1 of 9
                                                                                                       CLOSED,ECF
                                     U.S. District Court
                        Southern District of New York (Foley Square)
                      CIVIL DOCKET FOR CASE #: 1:19−cv−06982−LLS

Command Arms Accessories, LLC et al v. ME Technology Inc.          Date Filed: 07/25/2019
Assigned to: Judge Louis L. Stanton                                Date Terminated: 10/31/2019
Cause: 15:1114 Trademark Infringement (Lanham Act)                 Jury Demand: Plaintiff
                                                                   Nature of Suit: 840 Trademark
                                                                   Jurisdiction: Federal Question
Plaintiff
Command Arms Accessories, LLC                        represented by Frank A Mazzeo
                                                                    Ryder, Lu, Mazzeo & Konieczny LLC
                                                                    808 Bethlehem Pike, Suite 200
                                                                    Ste 200
                                                                    Colmar, PA 18915
                                                                    215−997−0248
                                                                    Fax: 215−997−0266
                                                                    Email: fmazzeo@rmkiplaw.com
                                                                    ATTORNEY TO BE NOTICED

Plaintiff
CAA Industries, Ltd                                  represented by Frank A Mazzeo
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED


V.
Defendant
ME Technology Inc.                                   represented by Timothy John McGinn
                                                                    Gunster, Yoakley & Stewart, P.A.
                                                                    600 Brickell Ave., Ste. 3500
                                                                    Miami, FL 33131
                                                                    (305) 376−6000
                                                                    Fax: (305) 376−6010
                                                                    Email: tmcginn@gunster.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    William K. Hill
                                                                    Bilzin Sumberg Baena Price & Axelrod LLP
                                                                    1450 Brickell Avenue, 23rd Floor
                                                                    Miami, FL 33131
                                                                    (305)−350−7202
                                                                    Fax: (305)−351−2216
                                                                    Email: whill@gunster.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED
         Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 2 of 9
Date Filed    #   Docket Text

07/25/2019   Ï1   COMPLAINT against ME Technology Inc.. (Filing Fee $ 400.00, Receipt Number
                  ANYSDC−17315160)Document filed by Command Arms Accessories, LLC, CAA Industries, Ltd.
                  (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit
                  4, # 5 Exhibit Exhibit 5, # 6 Verification)(Mazzeo, Frank) (Entered: 07/25/2019)

07/25/2019   Ï2   CIVIL COVER SHEET filed. (Mazzeo, Frank) (Entered: 07/25/2019)

07/25/2019   Ï3   AO 120 FORM TRADEMARK − NOTICE OF SUBMISSION BY ATTORNEY. AO 120 Form
                  Patent/Trademark for case opening submitted to court for review.(Mazzeo, Frank) (Entered:
                  07/25/2019)

07/25/2019   Ï4   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                  CAA Industries, Ltd.(Mazzeo, Frank) (Entered: 07/25/2019)

07/25/2019   Ï5   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                  Command Arms Accessories, LLC.(Mazzeo, Frank) (Entered: 07/25/2019)

07/25/2019   Ï6   FILING ERROR − DEFICIENT PLEADING − SUMMONS REQUEST PDF ERROR −
                  REQUEST FOR ISSUANCE OF SUMMONS as to ME Technology Inc., re: 1 Complaint,.
                  Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank)
                  Modified on 7/26/2019 (dnh). (Entered: 07/25/2019)

07/26/2019    Ï   CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled action is assigned to
                  Judge Louis L. Stanton. Please download and review the Individual Practices of the assigned
                  District Judge, located at http://nysd.uscourts.gov/judges/District. Attorneys are responsible for
                  providing courtesy copies to judges where their Individual Practices require such. Please download
                  and review the ECF Rules and Instructions, located at http://nysd.uscourts.gov/ecf_filing.php. (dnh)
                  (Entered: 07/26/2019)

07/26/2019    Ï   Magistrate Judge Katharine H. Parker is so designated. Pursuant to 28 U.S.C. Section 636(c) and
                  Fed. R. Civ. P. 73(b)(1) parties are notified that they may consent to proceed before a United States
                  Magistrate Judge. Parties who wish to consent may access the necessary form at the following link:
                  http://nysd.uscourts.gov/forms.php. (dnh) (Entered: 07/26/2019)

07/26/2019    Ï   Case Designated ECF. (dnh) (Entered: 07/26/2019)

07/26/2019    Ï   ***NOTICE TO ATTORNEY REGARDING CIVIL. CASE OPENING STATISTICAL
                  ERROR CORRECTION: Notice to attorney Frank A Mazzeo. The following case opening
                  statistical information was erroneously selected/entered: Cause of Action code 15:0044. The
                  following correction(s) have been made to your case entry: the Cause of Action code has been
                  modified to 15:1114. (dnh) (Entered: 07/26/2019)

07/26/2019    Ï   ***NOTICE TO ATTORNEY REGARDING DEFICIENT TRADEMARK FORM. Notice to
                  Attorney Frank A Mazzeo re: Document No. 3 AO 120 Form Patent/Trademark − Notice of
                  Submission by Attorney. The filing is deficient for the following reason(s): the Docket Number
                  field on the AO 120 Patent/Trademark form was not completed by the attorney. Do not re−file
                  the form. The Court has corrected the deficiency/deficiencies.. (dnh) (Entered: 07/26/2019)

07/26/2019   Ï7   AO 120 FORM TRADEMARK − CASE OPENING − SUBMITTED. In compliance with the
                  provisions of 15 U.S.C. 1116, the Director of the U.S. Patent and Trademark Office is hereby
                  advised that a court action has been filed on the following trademark(s) in the U.S. District Court
                  Southern District of New York. Director of the U.S. Patent and Trademark Office electronically
                  notified via Notice of Electronic Filing (NEF). (dnh) (Entered: 07/26/2019)

07/26/2019    Ï   ***NOTICE TO ATTORNEY REGARDING DEFICIENT REQUEST FOR ISSUANCE OF
                  SUMMONS. Notice to Attorney Frank A Mazzeo to RE−FILE Document No. 6 Request for
        Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 3 of 9
                    Issuance of Summons. The filing is deficient for the following reason(s): the PDF attached to
                    the docket entry for the issuance of summons is not correct; Please do not include party text or
                    party alias for the defendant on the summons PDF that is not included in the caption title on
                    the pleading. Re−file the document using the event type Request for Issuance of Summons
                    found under the event list Service of Process − select the correct filer/filers − and attach the
                    correct summons form PDF. (dnh) (Entered: 07/26/2019)

07/29/2019    Ï8    REQUEST FOR ISSUANCE OF SUMMONS as to ME Technology Inc., re: 1 Complaint,.
                    Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank)
                    (Entered: 07/29/2019)

07/30/2019    Ï9    ELECTRONIC SUMMONS ISSUED as to ME Technology Inc.. (dnh) (Entered: 07/30/2019)

08/07/2019   Ï 10   AFFIDAVIT OF SERVICE of Summons and Complaint,. ME Technology Inc. served on 8/6/2019,
                    answer due 8/27/2019. Service was accepted by Stephen Gallinaro, CFO. Document filed by
                    Command Arms Accessories, LLC; CAA Industries, Ltd. (Mazzeo, Frank) (Entered: 08/07/2019)

08/19/2019   Ï 11   FILING ERROR − DEFICIENT DOCKET ENTRY − FIRST MOTION for Preliminary
                    Injunction and Memorandum of Law in Support of Motion. Document filed by CAA Industries, Ltd,
                    Command Arms Accessories, LLC. Return Date set for 9/3/2019 at 05:00 PM. (Attachments: # 1
                    Text of Proposed Order Preliminary Injunction Order, # 2 Affidavit Declaration of Moshe Oz, # 3
                    Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7 Exhibit 5, # 8 Exhibit 6, # 9 Exhibit 7, # 10
                    Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit 12, # 15 Exhibit 13, # 16
                    Exhibit 14, # 17 Exhibit 15, # 18 Exhibit 16, # 19 Exhibit 17, # 20 Exhibit 18, # 21 Exhibit 19, # 22
                    Exhibit 20, # 23 Exhibit 21, # 24 Exhibit 22, # 25 Exhibit 23, # 26 Exhibit 24, # 27 Exhibit 25, # 28
                    Exhibit 26, # 29 Exhibit 27, # 30 Exhibit 28, # 31 Exhibit 29, # 32 Exhibit 30, # 33 Exhibit
                    31)(Mazzeo, Frank) Modified on 8/26/2019 (ldi). (Entered: 08/19/2019)

08/23/2019   Ï 12   NOTICE OF APPEARANCE by Timothy John McGinn on behalf of ME Technology Inc..
                    (McGinn, Timothy) (Entered: 08/23/2019)

08/23/2019   Ï 13   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                    ME Technology Inc..(McGinn, Timothy) (Entered: 08/23/2019)

08/23/2019   Ï 14   LETTER MOTION for Conference Regarding Defendant ME Technology, Inc.'s Proposed Motions
                    to Transfer This Action to the Southern District of Florida and to Stay All Deadlines Pending the
                    Court's Determination of the Motion to Transfer addressed to Judge Louis L. Stanton from Timothy
                    J. McGinn dated August 23, 2019., FIRST LETTER MOTION for Extension of Time as to
                    Defendant ME Technology, Inc.'s Deadlines to Answer or Otherwise Respond to the Complaint and
                    to Oppose Plaintiffs' Motion for a Preliminary Injunction addressed to Judge Louis L. Stanton from
                    Timothy J. McGinn dated August 23, 2019. Document filed by ME Technology Inc..(McGinn,
                    Timothy) (Entered: 08/23/2019)

08/26/2019     Ï    ***NOTICE TO ATTORNEY TO RE−FILE DOCUMENT − DEFICIENT DOCKET
                    ENTRY ERROR. Notice to Attorney Frank A Mazzeo to RE−FILE Document 11 FIRST
                    MOTION for Preliminary Injunction and Memorandum of Law in Support of Motion.
                    ERROR(S): Supporting documents must be filed separately, each receiving their own
                    document number. Declaration in Support of Motion and Memorandum of Law in Support of
                    Motion are both found under the event list Replies, Opposition and Supporting Documents.
                    (ldi) (Entered: 08/26/2019)

08/27/2019   Ï 15   FIRST MOTION for Preliminary Injunction . Document filed by CAA Industries, Ltd, Command
                    Arms Accessories, LLC.(Mazzeo, Frank) (Entered: 08/27/2019)

08/27/2019   Ï 16   MEMORANDUM OF LAW in Support re: 15 FIRST MOTION for Preliminary Injunction . .
                    Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank)
                    (Entered: 08/27/2019)
        Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 4 of 9
08/27/2019   Ï 17   MEMORANDUM OF LAW in Support re: 15 FIRST MOTION for Preliminary Injunction ., 11
                    FIRST MOTION for Preliminary Injunction and Memorandum of Law in Support of Motion. .
                    Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8
                    Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14
                    Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20
                    Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26
                    Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit
                    31)(Mazzeo, Frank) (Entered: 08/27/2019)

08/27/2019   Ï 18   DECLARATION of Moshe Oz in Support re: 11 FIRST MOTION for Preliminary Injunction and
                    Memorandum of Law in Support of Motion., 15 FIRST MOTION for Preliminary Injunction ..
                    Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank)
                    (Entered: 08/27/2019)

08/28/2019   Ï 19   LETTER MOTION for Extension of Time to File Response/Reply as to 15 FIRST MOTION for
                    Preliminary Injunction . addressed to Judge Louis L. Stanton from Timothy J. McGinn dated August
                    28, 2019. Document filed by ME Technology Inc..(McGinn, Timothy) (Entered: 08/28/2019)

08/29/2019     Ï    Set/Reset Hearings: Pre−Motion Conference set for 9/11/2019 at 03:00 PM in Courtroom 21C, 500
                    Pearl Street, New York, NY 10007 before Judge Louis L. Stanton. (ml) (Entered: 08/29/2019)

09/02/2019   Ï 20   LETTER RESPONSE in Opposition to Motion addressed to Judge Louis L. Stanton from Frank A.
                    Mazzeo dated 9/2/2019 re: 14 LETTER MOTION for Conference Regarding Defendant ME
                    Technology, Inc.'s Proposed Motions to Transfer This Action to the Southern District of Florida and
                    to Stay All Deadlines Pending the Court's Determination of the Motion to Transferas to Defendant
                    ME Technology, Inc.'s Deadlines to Answer or Otherwise Respond to the Complaint and to Oppose
                    Plaintiffs' Motion for a Preliminary Injunction addressed to Judge Louis L. Stant . Document filed
                    by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank) (Entered: 09/02/2019)

09/02/2019   Ï 21   LETTER RESPONSE in Opposition to Motion addressed to Judge Louis L. Stanton from Frank A.
                    Mazzeo dated 9/2/2019 re: 19 LETTER MOTION for Extension of Time to File Response/Reply as
                    to 15 FIRST MOTION for Preliminary Injunction . addressed to Judge Louis L. Stanton from
                    Timothy J. McGinn dated August 28, 2019. . Document filed by CAA Industries, Ltd, Command
                    Arms Accessories, LLC. (Mazzeo, Frank) (Entered: 09/02/2019)

09/03/2019   Ï 22   ORDER denying 19 LETTER MOTION for Extension of Time to File Response/Reply as to 15
                    FIRST MOTION for Preliminary Injunction. Denied. (Signed by Judge Louis L. Stanton on
                    9/3/2019) (jca) (Entered: 09/03/2019)

09/04/2019   Ï 23   FILING ERROR − DEFICIENT DOCKET ENTRY − FIRST MOTION to Add ., FIRST
                    MOTION for William K. Hill to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−17542886. Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by ME Technology Inc..(Hill, William) Modified on 9/5/2019 (bcu). (Entered:
                    09/04/2019)

09/04/2019   Ï 24   FILING ERROR − DEFICIENT DOCKET ENTRY − DECLARATION of William K. Hill in
                    Support re: 23 FIRST MOTION to Add .FIRST MOTION for William K. Hill to Appear Pro Hac
                    Vice . Filing fee $ 200.00, receipt number ANYSDC−17542886. Motion and supporting papers
                    to be reviewed by Clerk's Office staff.. Document filed by ME Technology Inc.. (Attachments: # 1
                    Exhibit Florida Bar Certificate of Good Standing)(Hill, William) Modified on 9/5/2019 (bcu).
                    (Entered: 09/04/2019)

09/05/2019   Ï 25   LETTER MOTION for Extension of Time to File Response/Reply as to 15 FIRST MOTION for
                    Preliminary Injunction . Letter Motion for Three−Day Extension of Time to Offset Time Lost
                    Preparing for Hurricane addressed to Judge Louis L. Stanton from Timothy J. McGinn dated
                    September 5, 2019. Document filed by ME Technology Inc..(McGinn, Timothy) (Entered:
        Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 5 of 9
                    09/05/2019)

09/05/2019     Ï    >>>NOTICE REGARDING DEFICIENT MOTION TO APPEAR PRO HAC VICE. Notice
                    to RE−FILE Document No. 23 FIRST MOTION to Add .FIRST MOTION for William K. Hill
                    to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number ANYSDC−17542886. Motion and
                    supporting papers to be reviewed by Clerk's Office staff... The filing is deficient for the
                    following reason(s): missing Certificate of Good Standing from Supreme Court of Florida. We
                    do not except them from a State Bar association.; missing Proposed Order; Attorney
                    Affidavit/Declaration is missing per local rule 1.3;. Re−file the motion as a Corrected Motion
                    to Appear Pro Hac Vice − attach the correct signed PDF − select the correct named filer/filers
                    − attach valid Certificates of Good Standing issued within the past 30 days − attach Proposed
                    Order.. (bcu) (Entered: 09/05/2019)

09/05/2019   Ï 26   ORDER denying 25 LETTER MOTION for Extension of Time to File Response/Reply as to 15
                    FIRST MOTION for Preliminary Injunction. Letter Motion for Three−Day Extension of Time to
                    Offset Time Lost Preparing for Hurricane addressed to Judge Louis L. Stanton from Timothy J.
                    McGinn dated September 5, 2019. Document filed by ME Technology Inc. Denied. Defendant shall
                    serve and file its opposition by 12 noon on Tuesday, Sept. 10, 2019. So ordered. (Signed by Judge
                    Louis L. Stanton on 9/5/2019) (rjm) (Entered: 09/05/2019)

09/05/2019     Ï    Set/Reset Deadlines: Responses due by 9/10/2019. (rjm) (Entered: 09/05/2019)

09/05/2019   Ï 27   SECOND MOTION for William K. Hill to Appear Pro Hac Vice . Motion and supporting papers
                    to be reviewed by Clerk's Office staff. Document filed by ME Technology Inc..(Hill, William)
                    (Entered: 09/05/2019)

09/09/2019     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 27
                    SECOND MOTION for William K. Hill to Appear Pro Hac Vice . Motion and supporting
                    papers to be reviewed by Clerk's Office staff.. The document has been reviewed and there are
                    no deficiencies. (wb) (Entered: 09/09/2019)

09/09/2019   Ï 28   ORDER FOR ADMISSION PRO HAC VICE granting 27 Motion for William K. Hill to Appear
                    Pro Hac Vice. (Signed by Judge Louis L. Stanton on 9/9/2019) (rro) (Entered: 09/09/2019)

09/10/2019   Ï 29   DECLARATION of Timothy J. McGinn in Opposition re: 15 FIRST MOTION for Preliminary
                    Injunction .. Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit A (Browning
                    Webpage), # 2 Exhibit B (Sig Sauer Webpage), # 3 Exhibit C (Kimber Webpage), # 4 Exhibit D
                    (Jaxx Industries Webpage), # 5 Exhibit E (CZ−USA Webpage), # 6 Exhibit F (DesertTech
                    Webpage), # 7 Exhibit G (Glockstore Webpage), # 8 Exhibit H (Keltec Webpage))(McGinn,
                    Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 30   DECLARATION of Alan Litovsky in Opposition re: 15 FIRST MOTION for Preliminary
                    Injunction .. Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit A (US PTO Office
                    Action), # 2 Exhibit B (Patent Application Claims), # 3 Exhibit C (U.S. Patent No. 8,887,432), # 4
                    Exhibit D (European Patent No. EP 2 314 976 B1))(McGinn, Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 31   DECLARATION of Alon Pomeranc, Adv. in Opposition re: 15 FIRST MOTION for Preliminary
                    Injunction .. Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit A (Opinion
                    Letter))(McGinn, Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 32   DECLARATION of Red Rock BT Handels GmbH in Opposition re: 15 FIRST MOTION for
                    Preliminary Injunction .. Document filed by ME Technology Inc.. (McGinn, Timothy) (Entered:
                    09/10/2019)

09/10/2019   Ï 33   DECLARATION of Mark Rabinovich in Opposition re: 15 FIRST MOTION for Preliminary
                    Injunction .. Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit A (Comaren
                    (Majority Shareholder) Letter To Distributors))(McGinn, Timothy) (Entered: 09/10/2019)
        Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 6 of 9
09/10/2019   Ï 34   DECLARATION of Alon Pomeranc, Adv. in Opposition re: 15 FIRST MOTION for Preliminary
                    Injunction .. Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit A (Lipa Meir & Co.
                    Letter to Distributors))(McGinn, Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 35   DECLARATION of Tal Hermoni in Opposition re: 15 FIRST MOTION for Preliminary Injunction
                    .. Document filed by ME Technology Inc.. (McGinn, Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 36   DECLARATION of Tal Hermoni in Opposition re: 15 FIRST MOTION for Preliminary Injunction
                    .. Document filed by ME Technology Inc.. (McGinn, Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 37   MEMORANDUM OF LAW in Opposition re: 15 FIRST MOTION for Preliminary Injunction . .
                    Document filed by ME Technology Inc.. (McGinn, Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 38   DECLARATION of Michael Hartman in Opposition re: 15 FIRST MOTION for Preliminary
                    Injunction .. Document filed by ME Technology Inc.. (McGinn, Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 39   DECLARATION of Michael Tiruaturyan in Opposition re: 15 FIRST MOTION for Preliminary
                    Injunction .. Document filed by ME Technology Inc.. (Hill, William) (Entered: 09/10/2019)

09/10/2019   Ï 40   DECLARATION of Michael Hartman (Corrected) in Opposition re: 15 FIRST MOTION for
                    Preliminary Injunction .. Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit 1 (M.
                    Hartman Biography), # 2 Exhibit 2 (Mek Image), # 3 Exhibit 3 (Soldier of Fortune), # 4 Exhibit 4
                    (Website Redesign), # 5 Exhibit 5 (Whats App Communications), # 6 Exhibit 6 (SB Tactical
                    License Agreement), # 7 Exhibit 7 (SB Tactical Termination of License), # 8 Exhibit 8 (SB Tactical
                    Letter), # 9 Exhibit 9 (M. Oz Letter), # 10 Exhibit 10 (M. Oz Letter), # 11 Exhibit 11−1 (Inventory
                    Photos), # 12 Exhibit 11−2 (Inventory Photos), # 13 Exhibit 12 (Customer Comments))(McGinn,
                    Timothy) (Entered: 09/10/2019)

09/10/2019   Ï 41   DECLARATION of Michael Tiraturian (Corrected) in Opposition re: 15 FIRST MOTION for
                    Preliminary Injunction .. Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit 1
                    (Florida Division of Corporations Record Re: ME Technology, Inc.), # 2 Exhibit 2 (Florida Division
                    of Corporations Fictitious Name Detail Re: ME Technology, Inc./Command Arms Accessories), # 3
                    Exhibit 3 (SB Tactical License Agreement), # 4 Exhibit 4 (Project CAA Due Diligence Cover
                    Sheet), # 5 Exhibit 5 (CAA Israel Shareholders Agreement), # 6 Exhibit 6 (CAA USA Payments to
                    Dan Alexander & Co.), # 7 Exhibit 7 (CAA USA Payments to NG Soft), # 8 Exhibit 8 (CAA
                    Business Card), # 9 Exhibit 9 (T. Hermoni Letter), # 10 Exhibit 10 (T. Hermoni Resignation Letter),
                    # 11 Exhibit 11 (Correspondence Re: Proposed Transaction), # 12 Exhibit 12 (Complaint Letter Re:
                    CAA Israel Pricing), # 13 Exhibit 13 (Cease and Desist Letter), # 14 Exhibit 14 (Response to Cease
                    and Desist Letter), # 15 Exhibit 15 (Photograph of Charging Handle; U.S. Patent 8,887,432), # 16
                    Exhibit 16 (Command Arms Accessories, LLC's 2016 Tax Paperwork) (SSN redacted), # 17 Exhibit
                    17 (Command Arms Accessories, LLC's 2017 Tax Paperwork) (SSN redacted), # 18 Exhibit 18
                    (Asset Purchase Agreement, # 19 Exhibit 19 (Correspondence Re: CAA Re−branding), # 20 Exhibit
                    20 (Correspondence Re: CAA Re−branding), # 21 Exhibit 21 (Correspondence Re: CAA
                    Re−branding), # 22 Exhibit 22 (Correspondence Re: CAA Re−branding and Payment), # 23 Exhibit
                    23 (Correspondence Re: CAA Re−branding and Payment), # 24 Exhibit 24 (Dan Alexander & Co.
                    Letter Re: Brand Maintenance and Support), # 25 Exhibit 25 (Correspondence Re: CAA Branding),
                    # 26 Exhibit 26−1 (Correspondence Re: 2016 Shot Show), # 27 Exhibit 26−2 (Correspondence Re:
                    2016 Shot Show))(McGinn, Timothy) (Entered: 09/10/2019)

09/11/2019     Ï    Minute Entry for proceedings held before Judge Louis L. Stanton: Pre−Motion Conference held on
                    9/11/2019. (Court Reporter Carol Ganley) (ml) (Entered: 09/11/2019)

09/17/2019   Ï 42   REPLY MEMORANDUM OF LAW in Support re: 15 FIRST MOTION for Preliminary Injunction
                    . . Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Attachments: # 1
                    Exhibit 32, # 2 Exhibit 33, # 3 Exhibit 34)(Mazzeo, Frank) (Entered: 09/17/2019)

09/17/2019   Ï 43
        Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 7 of 9
                    DECLARATION of Moshe Oz in Support re: 15 FIRST MOTION for Preliminary Injunction ..
                    Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank)
                    (Entered: 09/17/2019)

09/17/2019   Ï 44   DECLARATION of Eldad Oz in Support re: 15 FIRST MOTION for Preliminary Injunction ..
                    Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank)
                    (Entered: 09/17/2019)

09/19/2019   Ï 45   MOTION for Joseph M. Koniezny to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−17630559. Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Attachments: # 1 Text
                    of Proposed Order, # 2 Affidavit Affidavit of Applicant, # 3 Exhibit Certificate of Good
                    Standing)(Mazzeo, Frank) (Entered: 09/19/2019)

09/20/2019     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 45
                    MOTION for Joseph M. Koniezny to Appear Pro Hac Vice . Filing fee $ 200.00, receipt
                    number ANYSDC−17630559. Motion and supporting papers to be reviewed by Clerk's Office
                    staff.. The document has been reviewed and there are no deficiencies. (wb) (Entered:
                    09/20/2019)

09/20/2019   Ï 46   LETTER addressed to Judge Louis L. Stanton from Frank A. Mazzeo dated September 20, 2019 re:
                    Scheduling Early Hearing on Preliminary Injunction Motion. Document filed by CAA Industries,
                    Ltd, Command Arms Accessories, LLC. (Attachments: # 1 Attachment 1, # 2 Attachment
                    2)(Mazzeo, Frank) (Entered: 09/20/2019)

09/23/2019   Ï 47   FIRST LETTER addressed to Judge Louis L. Stanton from William K. Hill dated 09/23/2019 re: DE
                    46. Document filed by ME Technology Inc..(Hill, William) (Entered: 09/23/2019)

09/25/2019   Ï 48   FILING ERROR − WRONG EVENT TYPE SELECTED FROM MENU − NOTICE of
                    Motion to Transfer. Document filed by ME Technology Inc.. (Hill, William) Modified on
                    10/10/2019 (ldi). (Entered: 09/25/2019)

09/25/2019   Ï 49   FILING ERROR − WRONG EVENT TYPE SELECTED FROM MENU − FIRST MOTION
                    to Transfer Case to Southern District of Florida. Document filed by ME Technology Inc..(Hill,
                    William) Modified on 10/10/2019 (ldi). (Entered: 09/25/2019)

09/25/2019   Ï 50   FILING ERROR − DEFICIENT DOCKET ENTRY − DECLARATION of Michael Tiraturian
                    in Support re: 49 FIRST MOTION to Transfer Case to Southern District of Florida.. Document
                    filed by ME Technology Inc.. (Hill, William) Modified on 10/10/2019 (ldi). (Entered: 09/25/2019)

10/07/2019   Ï 51   ORDER FOR ADMISSION PRO HAC VICE granting 45 Motion for Joseph M. Koniezny to
                    Appear Pro Hac Vice. (Signed by Judge Louis L. Stanton on 10/7/2019) (rro) (Entered: 10/07/2019)

10/09/2019   Ï 52   FILING ERROR − WRONG PDF FILE ASSOCIATED WITH DOCKET ENTRY −
                    MEMORANDUM OF LAW in Opposition re: 49 FIRST MOTION to Transfer Case to Southern
                    District of Florida. . Document filed by CAA Industries, Ltd, Command Arms Accessories, LLC.
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit
                    6)(Mazzeo, Frank) Modified on 10/10/2019 (ldi). (Entered: 10/09/2019)

10/09/2019   Ï 53   FILING ERROR − DEFICIENT DOCKET ENTRY − DECLARATION of Moshe Oz in
                    Opposition re: 49 FIRST MOTION to Transfer Case to Southern District of Florida.. Document
                    filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank) Modified on
                    10/10/2019 (ldi). (Entered: 10/09/2019)

10/10/2019     Ï    ***NOTICE TO ATTORNEY TO RE−FILE DOCUMENT − EVENT TYPE ERROR. Notice
                    to Attorney William K. Hill to RE−FILE Document 48 Notice (Other). Use the event type
                    Transfer Case found under the event list Motions. (ldi) (Entered: 10/10/2019)
        Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 8 of 9
10/10/2019     Ï    ***NOTICE TO ATTORNEY TO RE−FILE DOCUMENT − EVENT TYPE ERROR. Notice
                    to Attorney William K. Hill to RE−FILE Document 49 FIRST MOTION to Transfer Case to
                    Southern District of Florida. Use the event type Memorandum of Law in Support of Motion
                    found under the event list Replies, Opposition and Supporting Documents. (ldi) (Entered:
                    10/10/2019)

10/10/2019     Ï    ***NOTICE TO ATTORNEY TO RE−FILE DOCUMENT − DEFICIENT DOCKET
                    ENTRY ERROR. Notice to Attorney William K. Hill to RE−FILE Document 50 Declaration
                    in Support of Motion. ERROR(S): document linked to filing error. (ldi) (Entered: 10/10/2019)

10/10/2019     Ï    ***NOTICE TO ATTORNEY TO RE−FILE DOCUMENT − PDF ERROR. Notice to
                    Attorney Frank A Mazzeo to RE−FILE Document 52 Memorandum of Law in Opposition to
                    Motion. NOTE: This is an incomplete document, the PDF is missing pages. (ldi) (Entered:
                    10/10/2019)

10/10/2019     Ï    ***NOTICE TO ATTORNEY TO RE−FILE DOCUMENT − DEFICIENT DOCKET
                    ENTRY ERROR. Notice to Attorney Frank A Mazzeo to RE−FILE Document 53 Declaration
                    in Opposition to Motion. ERROR(S): document linked to filing error. (ldi) (Entered:
                    10/10/2019)

10/10/2019   Ï 54   MOTION to Transfer Case to United States District Court for the Southern District of Florida
                    Pursuant to 28 U.S.C. § 1404(a). Document filed by ME Technology Inc..(McGinn, Timothy)
                    (Entered: 10/10/2019)

10/10/2019   Ï 55   MEMORANDUM OF LAW in Support re: 54 MOTION to Transfer Case to United States District
                    Court for the Southern District of Florida Pursuant to 28 U.S.C. § 1404(a). . Document filed by ME
                    Technology Inc.. (McGinn, Timothy) (Entered: 10/10/2019)

10/10/2019   Ï 56   DECLARATION of Michael Tiraturian in Support re: 54 MOTION to Transfer Case to United
                    States District Court for the Southern District of Florida Pursuant to 28 U.S.C. § 1404(a)..
                    Document filed by ME Technology Inc.. (McGinn, Timothy) (Entered: 10/10/2019)

10/10/2019   Ï 57   MEMORANDUM OF LAW in Opposition re: 54 MOTION to Transfer Case to United States
                    District Court for the Southern District of Florida Pursuant to 28 U.S.C. § 1404(a). . Document
                    filed by CAA Industries, Ltd, Command Arms Accessories, LLC. (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6)(Mazzeo, Frank) (Entered:
                    10/10/2019)

10/10/2019   Ï 58   DECLARATION of Moshe Oz in Opposition re: 54 MOTION to Transfer Case to United States
                    District Court for the Southern District of Florida Pursuant to 28 U.S.C. § 1404(a).. Document filed
                    by CAA Industries, Ltd, Command Arms Accessories, LLC. (Mazzeo, Frank) (Entered: 10/10/2019)

10/15/2019   Ï 59   REPLY AFFIRMATION of Michael Tiraturian in Support re: 54 MOTION to Transfer Case to
                    United States District Court for the Southern District of Florida Pursuant to 28 U.S.C. § 1404(a)..
                    Document filed by ME Technology Inc.. (McGinn, Timothy) (Entered: 10/15/2019)

10/15/2019   Ï 60   REPLY AFFIRMATION of Timothy J. McGinn in Support re: 54 MOTION to Transfer Case to
                    United States District Court for the Southern District of Florida Pursuant to 28 U.S.C. § 1404(a)..
                    Document filed by ME Technology Inc.. (Attachments: # 1 Exhibit A (Waiver of Service of
                    Summons), # 2 Exhibit B (S.D. Fla. Docket Sheet), # 3 Exhibit C (Joint Scheduling Report and
                    Proposed Order))(McGinn, Timothy) (Entered: 10/15/2019)

10/15/2019   Ï 61   REPLY MEMORANDUM OF LAW in Support re: 54 MOTION to Transfer Case to United States
                    District Court for the Southern District of Florida Pursuant to 28 U.S.C. § 1404(a). . Document
                    filed by ME Technology Inc.. (McGinn, Timothy) (Entered: 10/15/2019)

10/31/2019   Ï 62
        Case 0:19-cv-62812-BB Document 63 Entered on FLSD Docket 11/12/2019 Page 9 of 9
                 OPINION & ORDER re: 54 MOTION to Transfer Case to United States District Court for the
                 Southern District of Florida Pursuant to 28 U.S.C. § 1404(a). filed by ME Technology Inc., 15
                 FIRST MOTION for Preliminary Injunction . filed by Command Arms Accessories, LLC, CAA
                 Industries, Ltd. Plaintiffs' motion for preliminary injunction (Dkt. No. 15) is denied. Defendant's
                 motion to transfer this action (Dkt. No. 54) is granted. Accordingly, it is ordered that the Clerk
                 transfer this action to the United States District Court for the Southern District of Florida pursuant to
                 28 U.S.C. § 1404(a). So ordered. (Signed by Judge Louis L. Stanton on 10/31/2019) (ks)
                 Transmission to Office of the Clerk of Court for processing. (Entered: 10/31/2019)

10/31/2019   Ï   CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C. Southern District of New
                 York to the United States District Court − District of Southern District of Florida. (jca) (Entered:
                 11/07/2019)
